DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been received.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11 December 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.

Response to Amendment
Claims 1-3, 5-9, & 11-14 have been amended and examined as such.
Claims 15-20 have been added and examined as such.

Claim Objections
Claims 1 & 2 are objected to because of the following informalities:  Claims 1 & 2 appear to contain typographical errors.
The last line of Claim 1 is understood to read: … and/or a porous recording medium.
The last line of Claim 2 is understood to read: … one alkylamineoxide as gelling agent.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1, 3-10, 12-16, 18, & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Breton et al. (US 6,872,243 B2) in view of Li et al. (WO2019/126042 A1).
As related to independent claim 1, Breton et al. teaches a method of printing (Breton et al. – Column 7, Lines 56-65 and Column 9, Lines 53-53), comprising: providing a recording medium; providing a thermo reversible gelling primer [i.e. pretreat] composition comprising a gelling agent [i.e. surfactant] (Breton et al. – Column 7, Lines 29-67 and Column 9, Lines 35-53 & 61 – Column 10, Line 24); applying the thermo reversible gelling primer composition onto the recording medium at a temperature T1 below the gelling temperature Tgel of the thermo reversible gelling primer composition, thereby forming a primer layer on the recording medium (Breton et al. – Column 7, Lines 29-67 and Column 9, Lines 35-53 & 61 – Column 10, Line 24).  Breton et al. teaches printing with colorant on the pretreated area (Breton et al. – Column 9, Lines 35-53), but does not specifically teach printing at least one ink on top of the primer layer.  Li et al. teaches printing an aqueous pretreatment composition and then an aqueous inkjet ink (Li et al. – Page 1, Lines 8-9) and the pretreatment composition has a gelling agent and a destabilization agent (Li et al. – Page 2, Line 12 – Page 3, Line 4) and specifically teaches printing at least one ink on top of the primer layer (Li et al. – Page 1, Lines 8-9 and Page 18, Lines 13-14).  It would have been obvious to one of ordinary skill in the art at the effective filing date to specify the method of Breton et al. would include printing at least one ink on top of the thermo reversible gelling primer [i.e. pretreatment] as taught by Li et al. in an effort to provide better image quality (Li et al. – Page 19) while 2 above the gelling temperature Tgel of the thermo reversible gelling primer composition, wherein the recording medium is a solvent-absorbing and/or a porous recording medium [i.e. paper] (Breton et al. – Column 94, Lines 1-50).
As related to independent claim 10, the combination of Breton et al. and Li et al. remains for the reasons indicated above and teaches a thermo reversible gelling primer composition comprising a gelling agent [i.e. surfactant] and a destabilization agent, wherein the gelling agent is contained in the thermo reversible gelling primer composition in an amount between 0.05 and 6.0 wt.%, based on the thermo reversible gelling primer composition (Li et al. – Page 2, Line 12 – Page 3, Line 4 and Page 9, Lines 1-21).
As related to dependent claim 3, the combination of Breton et al. and Li et al. remains as applied above and continues to teach the thermo reversible gelling primer composition comprises at least one destabilization agent (Breton et al. – Column 8, Lines 1-48 and Li et al. – Page 2, Line 12 – Page 3, Line 4; Page 8, Lines 8-16; & Page 9, Lines 1-21).
As related to further dependent claim 4, the combination of Breton et al. and Li et al. remains as applied above and continues to teach the at least one destabilization agent is an organic acid and /or an ionic compound (Breton et al. – Column 8, Lines 1-48 and Li et al. – Page 8, Lines 8-16).
As related to dependent claim 5, the combination of Breton et al. and Li et al. remains as applied above and continues to teach the thermo reversible gelling primer 
As related to dependent claim 6, the combination of Breton et al. and Li et al. remains as applied above and continues to teach the amount of the gelling agent in the thermo reversible gelling primer composition is between 0.05 and 6.0 wt.%, based on the thermo reversible gelling primer composition (Li et al. – Page 2, Line 12 – Page 3, Line 4 and Page 9, Lines 1-21).
As related to further dependent claim 7, the combination of Breton et al. and Li et al. remains as applied above and continues to teach the at least one ink is destabilized by the destabilization agent (Li et al. – Page 2, Line 12 – Page 3, Line 4; Page 8, Lines 8-16; & Page 9, Lines 1-21).
As related to dependent claim 8, the combination of Breton et al. and Li et al. remains as applied above and continues to teach the printing ink on top of the primer layer is carried out at a temperature T3 which does not heat the primer layer above the gelling temperature Tgel [i.e. substrate w/primer layer at ambient/room temperature] of the thermo reversible gelling primer composition (Breton et al. – Column 10, Lines 1-24).
As related to dependent claim 9, the combination of Breton et al. and Li et al. remains as applied above and continues to teach the thermo reversible gelling primer composition is provided at a temperature T4 above the gelling temperature [i.e. liquifying or melting temperature] of the thermo reversible gelling primer composition (Breton et al. – Column 7, Lines 1-25 & Column 9, Lines 15-35).
As related to dependent claim 12, the combination of Breton et al. and Li et al. remains as applied above and continues to teach the at least one destabilization agent is 
As related to dependent claim 13, the combination of Breton et al. and Li et al. remains as applied above and continues to teach the thermo reversible gelling primer composition comprises water and at least one co-solvent (Breton et al. – Column 9, Lines 15-35).
As related to dependent claim 14, the combination of Breton et al. and Li et al. remains as applied above and continues to teach an ink set comprising the thermo reversible gelling primer composition and at least one ink (Li et al. – Page 1, Lines 8-9 and Page 18, Lines 13-14).
As related to dependent claim 15, the combination of Breton et al. and Li et al. remains as applied above and continues to teach the at least one ink printed on top of the primer layer is a water-based ink (Li et al. – Page 9, Lines 23-32).
As related to dependent claim 16, the combination of Breton et al. and Li et al. remains as applied above and continues to teach the recording medium comprises cellulose fibers [i.e. paper] (Breton et al. – Column 7, Lines 56-67).
As related to dependent claim 18, the combination of Breton et al. and Li et al. remains as applied above and continues to teach the printing of the at least one ink on top of the primer layer is carried out at a temperature T3* below the gelling temperature Tgel of the thermo reversible gelling primer composition [i.e. substrate w/primer layer at ambient/room temperature] (Breton et al. – Column 10, Lines 1-24).
As related to dependent claim 20, the combination of Breton et al. and Li et al. remains as applied above and continues to teach the thermo reversible gelling primer .
Claims 2 & 11 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Breton et al. (US 6,872,243 B2) and Li et al. (WO2019/126042 A1) in further view of Sato et al. (US 7,004579 B2).
The combination of Breton et al. and Li et al. remains as applied above and continues to teach the thermo reversible gelling primer composition comprises at least one gelling agent [i.e. surfactant] (Breton et al. – Column 7, Lines 29-67 & Column 9, Lines 35-53 & 61 – Column 10, Line 24 and Li et al. – Page 2, Line 12 – Page 3, Line 4 and Page 9, Lines 1-21), but does not specifically teach one alkylamineoxide as gelling agent.  However, Sato et al. teaches an ink composition whose characteristics are changed by temperature stimulus [i.e. phase transition from solid to gel to liquid and back] (Sato et al. – Column 11, Lines 29-55) and specifically teaches the composition comprises at least one alkylamineoxide as gelling agent (Sato et al. – Column 12, Lines 22-39).  It would have been obvious to one of ordinary skill in the art at the effective filing date to specify the surfactants used in the combination of Breton et al. and Li et al. with the surfactants used by Sato et al. in an effort to provide better image quality (Li et al. – Page 19) while reducing color bleed (Breton et al. – Column 9) and promoting fixability of the composition on the medium (Sato et al. – Column 12, Lines 2-3).  

Claims 17 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Breton et al. (US 6,872,243 B2) and Li et al. (WO2019/126042 A1) in further view of Sato et al. (US 7,004579 B2).
The combination of Breton et al. and Li et al. remains as applied above and continues to teach the thermo reversible gelling primer composition comprises at least one gelling agent [i.e. surfactant] (Breton et al. – Column 7, Lines 29-67 & Column 9, Lines 35-53 & 61 – Column 10, Line 24 and Li et al. – Page 2, Line 12 – Page 3, Line 4 and Page 9, Lines 1-21), but does not specifically teach one trialkylaminoxide as gelling agent.  However, Kappaun et al. teaches an ink composition with additives for promoting adhesion and a gelling agent [i.e. surfactant] (Kappaun et al. – Page 1, Paragraph 1 & Page 5, Paragraph 74) and specifically teaches the composition comprises at least one trialkylaminoxide as gelling agent (Kappaun et al. – Page 5, Paragraph 76).  It would have been obvious to one of ordinary skill in the art at the effective filing date to specify the surfactants used in the combination of Breton et al. and Li et al. with the surfactants used by Kappaun et al. in an effort to provide better image quality (Li et al. – Page 19) while reducing color bleed (Breton et al. – Column 9) and promoting adhesion of the composition on the medium and improve resistance of the print to water  (Kappaun et al. – Page 1, Paragraphs 1 & 11).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shields et al. (US 5,467,540 A) teaches gel-forming inks for ink jet printing used to alleviate bleeding.  Shields et al. (US 5,531,817 A) teaches high viscosity, meltable gel inks for .  
Examiner's Note: Examiner has cited particular Figures & Reference Numbers, Columns, Paragraphs and Line Numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN P ZIMMERMANN whose telephone number is (571)270-3049. The Examiner can normally be reached Monday-Thursday 0700-1730 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/John Zimmermann/Primary Examiner, Art Unit 2853